 1325 NLRB No. 861In its answer, the Respondent denies par. 1 of the complaint,which alleges that the charge in this proceeding was filed by the
Union on December 8, 1997, and that a copy was served on the Re-
spondent on December 11, 1997. In addition, although the Respond-
ent admits that the Union requested bargaining and that it failed to
bargain, the Respondent denies the complaint allegations that these
events took place on October 20 and 23, 1997, respectively.The General Counsel has attached to the Motion for SummaryJudgment a copy of the charge and the affidavit of service, which
establish that the charge was filed on December 8, 1997, and served
on December 11, 1997. The General Counsel also attached a copy
of an October 20, 1997 letter, sent by the Union to the Respondent,
in which the Union requested the Respondent to meet and negotiate
with it. The Respondent does not dispute the authenticity of these
documents. Finally, the Respondent itself attached to its memoran-
dum in opposition to Motion for Summary Judgment a copy of the
letter it sent the Union on October 23, 1997, acknowledging receipt
of the Union's October 20, 1997 communication and stating that it
``has not yet decided whether to accept the NLRB certification.''
Accordingly, we find that the Respondent's denials raise no material
issues of fact warranting a hearing.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Family Service Agency of San Francisco and Serv-ice Employees International Union, Local 790,
AFL±CIO. Case 20±CA±28191March 30, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANPursuant to a charge filed on December 8, 1997, theGeneral Counsel of the National Labor Relations
Board issued a complaint on December 22, 1997, and
an amendment to complaint on January 16, 1998, al-
leging that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain following the
Union's certification in Case 20±RC±17201. (Official
notice is taken of the ``record'' in the representation
proceeding as defined in the Board's Rules and Regu-
lations, Secs. 102.68 and 102.69(g); Frontier Hotel,265 NLRB 343 (1982).) The Respondent filed answers
admitting in part and denying in part the allegations in
the complaint and the amendment to the complaint.On February 18, 1998, the General Counsel filed aMotion for Summary Judgment. On February 19, 1998,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed a re-
sponse.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain but attacks the validity of the certification on
the grounds that the Union has failed and refused to
file the reports required by the Labor Management Re-
porting and Disclosure Act, and that the Board has
failed to consider certain issues raised by the Respond-
ent's objections to the election in the representation
proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.1On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a nonprofit,charitable California corporation with a place of busi-
ness in San Francisco, California, has been engaged in
providing social services to the general public pursuant
to contracts with state and local government entities.
During the 12-month period ending November 30,
1997, the Respondent, in conducting its business oper-ations, received gross revenues in excess of $250,000
and purchased and received goods and/or services val-
ued in excess of $2500 which originated from points
located outside the State of California. We find that
the Respondent is an employer engaged in commerce
within the meaning of Section 2(6) and (7) of the Act
and that the Union is a labor organization within the
meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held January 8, 1997, theUnion was certified on October 17, 1997, as the exclu-
sive collective-bargaining representative of the employ-
ees in the following appropriate unit:All full-time and regular part-time employees, in-cluding Assistant Teachers, Teacher's Aides and
Supervisory Teachers employed by the Employer
at its Family Development Center located at 2730
Bryant Street, San Francisco, California; exclud-
ing the child Development Specialist, the Teenage 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Pregnancy Presentation Program, guards and su-pervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince October 20, 1997, the Union has requested theRespondent to bargain, and, since about October 23,
1997, the Respondent has refused. We find that this re-
fusal constitutes an unlawful refusal to bargain in vio-
lation of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after October 23, 1997, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Family Service Agency of San Francisco,
San Francisco, California, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Service EmployeesInternational Union, Local 790, AFL±CIO as the ex-
clusive bargaining representative of the employees in
the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employ-ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time employees, in-cluding Assistant Teachers, Teacher's Aides and
Supervisory Teachers employed by the Employer
at its Family Development Center located at 2730
Bryant Street, San Francisco, California; exclud-
ing the child Development Specialist, the Teenage
Pregnancy Presentation Program, guards and su-
pervisors as defined in the Act.(b) Within 14 days after service by the Region, postat its facility in San Francisco, California, copies of the
attached notice marked ``Appendix.''2Copies of thenotice, on forms provided by the Regional Director for
Region 20 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since October 23, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.March 30, 1998
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllWilma B. Liebman, Member
(SEAL)NATIONALLABORRELATIONSBOARD 3FAMILY SERVICE AGENCY OF SAN FRANCISCOAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Service Em-ployees International Union, Local 790, AFL±CIO as
the exclusive representative of the employees in the
bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time employees, in-cluding Assistant Teachers, Teacher's Aides and
Supervisory Teachers employed by us at our Fam-
ily Development Center located at 2730 Bryant
Street, San Francisco, California; excluding the
child Development Specialist, the Teenage Preg-
nancy Presentation Program, guards and super-
visors as defined in the Act.FAMILYSERVICEAGENCYOF
SANFRANCISCO